09-2916-ag
         Guo v. Holder
                                                                                       BIA
                                                                                   Chew, IJ
                                                                               A070 578 341
                                                                               A099 936 087
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 22 nd day of July, two thousand ten.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                    Chief Judge,
 9                DEBRA ANN LIVINGSTON,
10                DENNY CHIN,
11                    Circuit Judges.
12       ______________________________________
13
14       ZHEN JIE GUO, YI MEI WANG,
15                Petitioners,
16
17                       v.                                     09-2916-ag
18                                                              NAC
19       ERIC H. HOLDER, JR.,
20       UNITED STATES ATTORNEY GENERAL,
21                Respondent.
22       ______________________________________
23
24       FOR PETITIONER:               David A. Bredin, New York, New York.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General; Linda S. Wernery, Assistant
28                                     Director; William C. Minick,
29                                     Attorney, Office of Immigration
30                                     Litigation, United States Department
31                                     of Justice, Washington, D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED, that the petition for review

4    is DENIED.

5        Zhen Jie Guo and Yi Mei Wang, natives and citizens of

6    the People’s Republic of China, seek review of a June 19,

7    2009, order of the BIA affirming the December 5, 2007,

8    decision of Immigration Judge (“IJ”) George T. Chew,

9    pretermitting their applications for asylum and denying

10   their applications for withholding of removal and relief

11   under the Convention Against Torture (“CAT”).    In re Zhen

12   Jie Guo, Yi Mei Wang Nos. A070 578 341, A099 936 087 (BIA

13   June 19, 2009), aff’g Nos. A070 578 341, A099 936 087

14   (Immig. Ct. N.Y. City Dec. 5, 2007).   We assume the parties’

15   familiarity with the underlying facts and procedural history

16   in this case.

17       Under the circumstances of this case, we review the

18   decision of the IJ as supplemented by the BIA.    See Yan Chen

19   v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).    The

20   applicable standards of review are well-established.     See

21   8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d
22   510, 513 (2d Cir. 2009).


                                  2
1    I.    Petitioners’ Political Opinion Claim

2          The agency reasonably determined that petitioners

3    failed to establish a clear probability of future

4    persecution due to their general opposition to Chinese

5    government policy.   Even if subjectively held, petitioners

6    failed to demonstrate that authorities in China are aware or

7    likely to become aware of their opinions.    See Hongsheng

8    Leng v. Mukasey, 528 F.3d 135, 143 (2d Cir. 2008) (“to

9    establish a well-founded fear of persecution in the absence

10   of any evidence of past persecution, an alien must make some

11   showing that authorities in his country of nationality are

12   either aware of his activities or likely to become aware of

13   his activities”); Jian Xing Huang v. INS, 421 F.3d 125, 128-

14   29 (2d Cir. 2005) (holding that, absent solid support in the

15   record for the petitioner’s assertion that he would

16   persecuted, his fear was “speculative at best”).

17   II.   Petitioners’ Family Planning Claim

18         Substantial evidence also supports the agency’s

19   determination that petitioners failed to establish a clear

20   probability of future persecution based on the birth of

21   their two United States citizen children.    We have

22   previously reviewed the BIA’s consideration of evidence


                                   3
1    similar to that which petitioners submitted and have found

2    no error in its conclusion that such evidence was

3    insufficient to establish material changed country

4    conditions or an objectively reasonable fear of persecution.

5    See Jian Hui Shao, 546 F.3d at 169-72 (noting that “[w]e do

6    not ourselves attempt to resolve conflicts in record

7    evidence, a task largely within the discretion of the

8    agency”); see also Wei Guang Wang v. BIA, 437 F.3d 270, 275

9    (2d Cir. 2006) (noting that while the BIA must consider

10   evidence such as “the oft-cited Aird affidavit, which [it]

11   is asked to consider time and again[,] . . . it may do so in

12   summary fashion without a reviewing court presuming that it

13   has abused its discretion”).   Nothing in the record compels

14   us to conclude that the BIA ignored the evidence petitioners

15   submitted or the arguments they made, evidence and arguments

16   the BIA is asked to consider time and again.   See Xiao Ji

17   Chen, 471 F.3d at 338 n.17.

18       Because petitioners were unable to establish the

19   objective likelihood of persecution needed to make out an

20   asylum claim, they were necessarily unable to establish a

21   clear probability of future persecution or a likelihood of

22   torture.   See Paul v. Gonzales, 444 F.3d 148, 155-56 (2d


                                    4
1    Cir. 2006).

2        For the foregoing reasons, the petition for review is

3    DENIED.    As we have completed our review, the stay of

4    removal that the Court previously granted in this petition

5    is VACATED.    Any pending request for oral argument in this

6    petition is DENIED in accordance with Federal Rule of

7    Appellate Procedure 34(a)(2), and Second Circuit Local Rule

8    34.1(b).

 9                                FOR THE COURT:
10                                Catherine O’Hagan Wolfe, Clerk
11




                                    5